DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered. Claims 1 and 3-11 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Wakeley, applicant’s representative having Reg. No. 60,418, on 06/01/2021.
The application has been amended as follows: 
In the claim:
Claim 1:	Replace “a value of the local identifier” in line 22 with -- the value of the local identifier --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 and 3-11 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a stylus bidirectionally transmitting and receiving various signals in synchronization with a sensor controller via a sensor electrode group connected to the sensor controller. Independent claim 1 identifies at least the uniquely distinct limitations, “in response to determining that the first signal represents the setting instruction of the local identifier, determines whether a counter value is equal to a first value; in response to determining that the counter value is not equal to the first value, ignores the setting instruction and changes the counter value; in response to determining that the counter value is equal to the first value, stores a value of the local identifier specified by the setting instruction to the memory.” The closest prior arts, Agarwal et al. (US 2016/0092010 A1,) Chandran et al. (US 2016/0048234 A1,) Hsu (US 2016/00004338 Al,) and Roh et al. (US 2004/0073620 A1) all discussed in the previous Office action dated 12/16/2020, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626